Title: From Thomas Jefferson to James Madison, 20 June 1787
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris June 20. 1787.

I wrote you last on the 30th. of Jan. with a postscript of Feb. 5. Having set out the last day of that month to try the waters of Aix, and been journeying since till the 10th. inst. I have been unable to continue my correspondence with you. In the mean time I have received your several favors of Feb. 15. Mar. 18. 19. and Apr. 23. The last arrived here about the 25th. of May, while those of Mar. 18. and 19. tho’ written five weeks earlier arrived three weeks later. I mention this to shew you how incertain is the conveyance thro’ England.
The idea of separating the executive business of the confederacy from Congress, as the judiciary is already in some degree, is just and necessary. I had frequently pressed on the members individually, while in Congress, the doing this by a resolution of Congress for appointing an Executive committee to act during the sessions of Congress, as the Committee of the states was to act during their vacations. But the referring to this Committee all executive business as it should present itself, would require a more persevering self-denial than I supposed Congress to possess. It will be much better to make that separation by a federal act. The negative proposed to be given them on all the acts of the several legislatures is now for the first time suggested to my mind. Primâ facie I do not like it. It fails in an essential character, that the hole and the patch should be commensurate. But this proposes to mend a small hole by covering the whole garment. Not more than 1. out of 100.  state-acts concern the confederacy. This proposition then, in order to give them 1. degree of power which they ought to have, gives them 99. more which they ought not to have, upon a presumption that they will not exercise the 99. But upon every act there will be a preliminary question. Does this act concern the confederacy? And was there ever a proposition so plain as to pass Congress without a debate? Their decisions are almost always wise: they are like pure metal. But you know of how much dross this is the result. Would not an appeal from the state judicatures to a federal court, in all cases where the act of Confederation controuled the question, be as effectual a remedy, and exactly commensurate to the defect. A British creditor, e.g. sues for his debt in Virginia; the defendant pleads an act of the state excluding him from their courts; the plaintiff urges the Confederation and the treaty made under that, as controuling the state law; the judges are weak enough to decide according to the views of their legislature. An appeal to a federal court sets all to rights. It will be said that this court may encroach on the jurisdiction of the state courts. It may. But there will be a power, to wit Congress, to watch and restrain them. But place the same authority in Congress itself, and there will be no power above them to perform the same office. They will restrain within due bounds a jurisdiction exercised by others much more rigorously than if exercised by themselves.—I am uneasy at seeing that the sale of our Western lands is not yet commenced. That precious fund for the immediate extinction of our debt will I fear be suffered to slip thro’ our fingers. Every delay exposes it to events which no human foresight can guard against. When we consider the temper of the people of that country, derived from the circumstances which surround them, we must suppose their separation possible at every moment. If they can be retained til their governments become settled and wise, they will remain with us always, and be a precious part of our strength and of our virtue. But this affair of the Missisipi by shewing that Congress is capable of hesitating on a question which proposes a clear sacrifice of the western to the maritime states will with difficulty be obliterated. The proposition of my going to Madrid to try to recover there the ground which has been lost at New York by the concession of the vote of seven states I should think desperate. With respect to myself, weighing the pleasure of the journey and bare possibility of success in one scale, and the strong probability of failure and the public disappointment directed on me in the other, the latter preponderates. Add to this that jealousy might be excited in the  breast of a person who could find occasions of making me uneasy.
The late changes in the ministry here excite considerable hopes. I think we gain in them all. I am particularly happy at the reentry of Malsherbes into the council. His knolege, his integrity render his value inappreciable, and the greater to me because while he had no view of office we had established together the most unreserved intimacy. So far too I am pleased with Montmorin. His honesty proceeds from the heart as well as the head and therefore may be more surely counted on. The king loves business, oeconomy, order and justice. He wishes sincerely the good of his people. He is irascible, rude and very limited in his understanding, religious bordering only on bigotry. He has no mistress, loves his queen and is too much governed by her. She is capricious like her brother and governed by him, devoted to pleasure and expence, not remarkable for any other vices or virtues. Unhappily the king shews a propensity for the pleasures of the table. That for drink has increased lately or at least it is become more known. For European news in general I will refer you to my letter to Mr. Jay. Is it not possible that the occurrences in Holland may excite a desire in many of leaving that country and transferring their effects out of it? May make an opening for shifting into their hands the debts due to this country, to it’s officers and farmers? It would be surely eligible. I believe Dumas, if put on the watch, might alone suffice: but surely if Mr. Adams should go when the moment offers. Dumas has been in the habit of sending his letters open to me to be forwarded to Mr. Jay. During my absence they passed through Mr. Short’s hands who made extracts from them by which I see he has been recommending himself and me for the money negociations in Holland. It might be thought perhaps that I have encouraged him in this. Be assured, my dear Sir, that no such idea ever entered my head. On the contrary it is a business which would be the most disagreeable to me of all others, and for which I am the most unfit person living. I do not understand bargaining nor possess the dexterity requisite to make them. On the other hand Mr. A. whom I expressly and sincerely recommended, stands already on ground for that business which I could not gain in years. Pray set me to rights in the minds of those who may have supposed me privy to this proposition. En passant, I will observe with respect to Mr. Dumas that the death of the C. de V. places Congress more at their ease how to dispose of him. Our credit here has been ill treated here in public debate, and our debt deemed apocryphal. We should try to transfer this debt elsewhere, and leave nothing  capable of exciting ill thoughts between us. I shall mention in my letter to Mr. Jay a disagreeable affair in which Mr. Barclay has been thrown into at Bordeaux. An honester man cannot be found, nor a slower nor more indecisive one. His affairs too are so embarrassed and desperate that the public reputation is every moment in danger of being compromitted with him. He is perfectly amiable and honest with all this.
By the next packet I shall be able to send you some books as also your watch and pedometer. The two last are not yet done. To search for books and forward them to Havre will require more time than I had between my return and the departure of this packet. You did perfectly right as to the paiment by the Mr. Fitzhughs.—Having been a witness heretofore to the divisions in Congress on the subject of their foreign ministers, it would be a weakness in me to suppose none with respect to myself, or to count with any confidence on the renewal of my commission, which expires on the 10th. day of March next: and the more so as, instead of requiring the disapprobation of 7. states as formerly, that of one suffices for a recall when Congress consists of only 7. states, 2 when of 8. &c. which I suppose to be habitually their numbers at present. Whenever I leave this place, it will be necessary to begin my arrangements 6. months before my departure: and these, once fairly begun and under way, and my mind set homewards, a change of purpose could hardly take place. If it should be the desire of Congress that I should continue still longer, I could wish to know it at farthest by the packet which will sail from New York in September. Because were I to put off longer the quitting my house, selling my furniture &c. I should not have time left to wind up my affairs: and having once quitted, and sold off my furniture, I could not think of establishing myself here again. I take the liberty of mentioning this matter to you not with a desire to change the purpose of Congress, but to know it in time. I have never fixed in my own mind the epoch of my return so far as shall depend on myself, but I never suppose it very distant. Probably I shall not risk a second vote on this subject. Such trifling things may draw on one the displeasure of one or two states, and thus submit one to the disgrace of a recall.
I thank you for the Paccan nuts which accompanied your letter of March. Could you procure me a copy of the bill for proportioning crimes and punishments in the form in which it was ultimately rejected by the house of delegates? Young Mr. Bannister desired me to send him regularly the Mercure de France. I will ask leave  to do this thro’ you, and that you will adopt such method of forwarding them to him as will save him from being submitted to postage, which they would not be worth. As a compensation for your trouble you will be free to keep them till you shall have read them.
I am with sentiments of the most sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

